Serial Number: 17/081008     Attorney's Docket #: 61416US03
Filing Date: 10/27/2020;					
Applicant: Balaraman et al.
							Examiner: Alexander Williams

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application is a continuation of U.S. patent application Ser. No. 16/424046, filed on 5/28/2019, now U.S. Patent # 10,832,921, which is a continuation of application serial # 15/725,938, filed on Oct. 5, 2017, now U.S. Patent # 10,304,697 B2, issued October 5, 2017.
Specification
The disclosure is objected to because of the following informalities: Applicant’s related application information should be updated.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 19,832921 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both the application patent claims and the patent claims claim an electronic device, comprising: a first redistribution structure comprising a first redistribution structure first side and a first redistribution structure second side opposite the first redistribution structure second side, wherein the first redistribution structure first side comprises a first conductive pad and a second conductive pad; a semiconductor die coupled to the first conductive pad of the first redistribution structure first side; a conductive pin comprising a first end; and solder coupling the first end of the conductive pin to the second .
Claims 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,304,697 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent application claims and the patent claims claim a method of forming an electronic device, the method comprising: providing a first redistribution structure comprising a first redistribution structure first side and a first redistribution structure second side opposite the first redistribution structure first side, wherein the first redistribution structure first side comprises first conductive pads and second conductive pads; placing, on the first redistribution structure first side, a member with pins that pass through the member; using conductive material to attach first ends of the pins to the first conductive pads of the first redistribution structure first side; and coupling a semiconductor die to the second conductive pads of the first redistribution structure first side.  The application claims could have been claimed in the patented claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 1-7 are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
	In regards to claim 1, it is unclear and confusing to what is meant by “a first redistribution structure comprising a first redistribution structure first side and a first redistribution structure second side opposite the first redistribution structure second side.”  Should this be -- a first redistribution structure comprising a first redistribution 
	Any of claims 1-7 not specifically addressed above are rejected as being dependent on one or more of the claims which have been specifically objected to above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20, insofar as claims 1-7 can be understood, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hwang et al. (U.S. Patent # 9,984,960 B2).
In regards in claim 1, Hwang et al. (figures 1-15) show electronic device 100, comprising: a first redistribution structure 102 comprising a first redistribution structure first side (top of 102) and a first redistribution structure second side (bottom of 102) opposite the first redistribution structure second side (assumed first side instead of claimed second side), wherein the first redistribution structure first side (top of 102) comprises a first conductive pad 102c and a second conductive pad 102c; a semiconductor die 112 coupled to the first conductive pad 102c of the first redistribution structure first side (top of 102); a conductive pin 110 comprising a first end (lower bottom of 110); and solder 108 coupling the first end (lower bottom of 110) of the 110  to the second conductive pad 102c of the first redistribution structure first side (top of 102).
In regards to claim 2, Hwang et al. further comprises a second redistribution structure 116 comprising a second redistribution structure first side (top of 102) and a second redistribution structure second side (bottom of 102) opposite the second redistribution structure first side (top of 102); wherein the conductive pin 110 comprises a second end (upper top of 110) opposite the first end (lower bottom of 110), wherein the second end (upper top of 110) is coupled to the second redistribution structure first side (top of 116).
In regards to claim 3, Hwang et al. further comprises: a conductive bump 112d along a first side (top of 112) of the semiconductor die 112; wherein the conductive bump 112d couples the first side (top of 112) of the semiconductor die 112 to the first conductive pad 102c of the first redistribution structure first side (top of 102).
In regards to claim 4, Hwang et al. further comprises solder 108 at the second end (upper top of 110) of the conductive pin 110.
In regards to claim 5, Hwang et al. show wherein the solder 108 comprises a fillet 110 that rises up a portion of a sidewall of the conductive pin 110.
In regards to claim 6, Hwang et al. show wherein the conductive pin 110 is cylinder-shaped.
In regards to claim 7, Hwang et al. further comprises: a molding material 114 that encapsulates a sidewall of the conductive pin 110; wherein a second end of the conductive pin 110 is coplanar with a surface of the molding material 114.
In regards to claim 8, Hwang et al. (figures 1-15) show an electronic device 100, comprising: a first redistribution structure 102 comprising a first redistribution structure first side (top of 102) and a first redistribution structure second side (bottom of 102) opposite the first redistribution structure first side (top of 102), wherein the first (top of 102) comprises a conductive portion 102b and a conductive pad 102c; a semiconductor die 112 coupled to the conductive pad 102c of the first redistribution structure first side (top of 102); a pin 110 comprising a pin first end (lower bottom of 110), a pin second end (upper top of 110), and a pin sidewall (middle of 110) adjoining the pin first end (lower bottom of 110) and the pin second end (upper top of 110); conductive material 108 that couples the pin first end (lower bottom of 110) to the conductive portion 102b of the first redistribution structure first side (top of 102); a molding layer 114 that encapsulates the pin sidewall (middle of 110); and a second redistribution structure 116 coupled to the pin second end (upper top of 110).
In regards to claim 9, Hwang et al. further comprises: a conductive bump 112d along a first side of the semiconductor die112; wherein the conductive bump 112d couples the first side (top of 112) of the semiconductor die 112 to the conductive pad 102c of the first redistribution structure first side (top of 102).
In regards to claim 10, Hwang et al. show wherein the conductive material 8 comprises solder.
In regards to claim 11, Hwang et al. show wherein the conductive material 8 comprises a conductive adhesive.
In regards to claim 12, Hwang et al. show wherein the conductive material 8 comprises a portion directly between the pin first end (lower bottom of 110) and the conductive portion 102b of the first redistribution structure first side (top of 102).
In regards to claim 13, Hwang et al. show wherein the conductive material 8 comprises a fillet 110 that rises up a portion of the pin sidewall (sidewall of 110).
In regards to claim 14, Hwang et al. show wherein the pin 110 is cylinder-shaped.
In regards to claim 15, Hwang et al. show wherein the pin second end (upper top of 110) is coplanar with a surface of the molding layer 114.
In regards to claim 16, Hwang et al. show wherein the molding layer 114 is in contact with the second redistribution structure 116.
In regards to claim 17, Hwang et al. show wherein the molding layer 114 further encapsulates at least a portion of the semiconductor die 112.
In regards to claim 18, Hwang et al. (figures 1-15) show a method of forming an electronic device, the method comprising: providing a first redistribution structure 102  comprising a first redistribution structure first side (top of 102) and a first redistribution structure second side (bottom of 102) opposite the first redistribution structure first side (top of 102), wherein the first redistribution structure first side (top of 102) comprises first conductive pads 102c and second conductive pads 102c; placing, on the first redistribution structure first side (top of 102), a member with pins 110 that pass through the member; using conductive material 108 to attach first ends (lower bottom of 110) of the pins 110 to the first conductive pads 102c of the first redistribution structure first side (top of 102); and coupling a semiconductor die 112 to the second conductive pads 112c of the first redistribution structure first side (top of 102).
In regards to claim 19, Hwang et al. further comprises coupling second ends (upper top of 110) of the pins 110 with a second redistribution structure 116.
In regards to claim 20, Hwang et al. further comprises providing an encapsulant 114 that covers the first redistribution structure first side (top of 102) and extends between the semiconductor die 112 and the pins 110.
Conclusion

	The following listed are cited as of interest to this application, but not applied at this time.
	

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









3/23/2022
/Alexander O Williams/
Primary Examiner, Art Unit 2826